Case 19-31719-sgj11 Doc 12 Filed 07/03/19                      Entered 07/03/19 18:53:53           Page 1 of 37



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                       §
In re:                                                 §        Chapter 11
                                                       §
Senior Care Centers, LLC, et al.,1                     §        Case No. 18-33967 (BJH)
                                                       §
                          Debtors.                     §        (Jointly Administered)

     GLOBAL NOTES, METHODOLOGY, STATEMENT OF LIMITATIONS, AND
     DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF ASSETS AND
           LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        The above-captioned debtors and debtors in possession (the “Debtors”) in these chapter
11 cases, with the assistance of their advisors, are filing their respective Schedules of Assets and
Liabilities (the “Schedules”) and Statements of Financial Affairs (the “Statements” or
“SOFAs”, and together with the Schedules, the “Schedules and Statements”) with the United
States Bankruptcy Court for the Northern District of Texas (the “Bankruptcy Court”) pursuant
to pursuant to section 521 of title 11 of the United States Code (the “Bankruptcy Code”) and
Rule 1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

        These Global Notes, Methodology, Statement of Limitations, and Disclaimers Regarding
the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
(collectively, the “Global Notes”) pertain to, are incorporated by reference in, and comprise an
integral part of, each Debtor’s Schedules and Statements. The Global Notes should be referred
to, considered, and reviewed in connection with any review of the Schedules and Statements.

        The Schedules and Statements do not purport to represent financial statements prepared
in accordance with Generally Accepted Accounting Principles in the United States (“GAAP”),
nor are they intended to be fully reconciled with the financial statements of each Debtor (whether
publicly filed or otherwise). Additionally, the Schedules and Statements contain unaudited
information that is subject to further review and potential adjustment, and reflect the Debtors’
reasonable efforts to report the assets and liabilities of each Debtor on an unconsolidated basis.

       In preparing the Schedules and Statements, the Debtors relied upon information derived
from their books and records that was available at the time of such preparation. Although the
Debtors have made reasonable efforts to ensure the accuracy and completeness of such financial
information, inadvertent errors or omissions, as well as the discovery of conflicting, revised, or
subsequent information, may cause a material change to the Schedules and Statements.


1
   The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
Suite 1100, Dallas, Texas 75201.

                                                           1
67318487.3
Case 19-31719-sgj11 Doc 12 Filed 07/03/19            Entered 07/03/19 18:53:53        Page 2 of 37



        The Debtors and their officers, employees, agents, attorneys, and financial advisors do
not guarantee or warrant the accuracy or completeness of the data that is provided in the
Schedules and Statements and shall not be liable for any loss or injury arising out of or caused in
whole or in part by any act or omission, whether negligent or otherwise, in procuring, compiling,
collecting, interpreting, reporting, communicating, or delivering the information contained in the
Schedules and Statements. Except as expressly required by the Bankruptcy Code, the Debtors
and their officers, employees, agents, attorneys, and financial advisors expressly do not
undertake any obligation to update, modify, revise or re-categorize the information provided in
the Schedules and Statements or to notify any third party should the information be updated,
modified, revised, or re-categorized.

       Chief Restructuring Officer Kevin O’Halloran has signed each of the Schedules and
Statements. Mr. O’Halloran is an authorized signatory for the Debtors. In reviewing and signing
each of the Schedules and Statements, Mr. O’Halloran has relied upon the efforts, statements,
representations of various personnel employed by the Debtors and their advisors. Mr. O’Halloran
has not (and could not have) personally verified the accuracy of each such statement and
representation, including, for example, statements and representations concerning amounts owed
to creditors and their addresses. Neither the Schedules and Statements, nor the Global Notes,
should be relied upon by any persons for information relating to current or future financial
conditions, events, or performance of the Debtors.

                           Global Notes Overview and Methodology

1.      Reservation of Rights. Reasonable efforts have been made to prepare and file complete
and accurate Schedules and Statements; however, inadvertent errors or omissions may exist. The
Debtors reserve all rights to amend or supplement the Schedules and Statements from time to
time, in all respects, as may be necessary or appropriate (including, without limitation): (a) the
right to amend the Schedules and Statements with respect to a claim (“Claim”) description,
designation, or Debtor against which the Claim is asserted; (b) dispute or otherwise assert offsets
or defenses to any Claim reflected in the Schedules and Statements as to amount, liability,
priority, status, or classification; (c) subsequently designate any Claim as “disputed,”
“contingent,” or “unliquidated;” and/or (d) object to the extent, validity, enforceability, priority,
or avoidability of any Claim). Any failure to designate a Claim in the Schedules and Statements
as “disputed,” “contingent,” or “unliquidated” does not constitute an admission by the Debtors
that such Claim or amount is not “disputed,” “contingent,” or “unliquidated.” Listing a Claim
does not constitute an admission of liability by the Debtor against which the Claim is listed or
against any of the Debtors. Furthermore, nothing contained in the Schedules and Statements shall
constitute a waiver of rights with respect to the Debtors’ chapter 11 cases, including, without
limitation, issues involving Claims, substantive consolidation, defenses, equitable subordination,
recharacterization, and/or causes of action arising under the provisions of chapter 5 of the
Bankruptcy Code and any other relevant non-bankruptcy laws to recover assets or avoid
transfers. Any specific reservation of rights contained elsewhere in the Global Notes does not
limit in any respect the general reservation of rights contained in this paragraph. Notwithstanding
the foregoing, the Debtors shall not be required to update the Schedules and Statements except as
may be required by applicable law.



                                                 2
67318487.3
Case 19-31719-sgj11 Doc 12 Filed 07/03/19           Entered 07/03/19 18:53:53        Page 3 of 37



2.       Description of Chapter 11 Cases and “As of” Information Date. On December 4,
2018 (the “Petition Date”) and January 29, 2019 (the Second Petition Date”), each of the
Debtors filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code. The
Debtors continue to operate their business and manage their properties as debtors-in-possession
pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The Debtors’ chapter 11 cases
are being jointly administered pursuant to Bankruptcy Rule 1015(b). The Debtors’ assets and
liabilities are reported as of the Petition Date, except as otherwise noted.

3.      Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome, and
an inefficient use of estate assets for the Debtors to obtain current market valuations for each of
their assets. Accordingly, unless otherwise indicated, the Schedules and Statements reflect the
net book value of the Debtors’ assets as of the Petition Date. Furthermore, as applicable, assets
that have fully depreciated or were expensed for accounting purposes may not be reflected in the
Schedules and Statements as they have no net book value. The Debtors reserve their right to
amend or adjust the value of each asset or liability set forth in the Schedules and Statements.

4.      Recharacterization. Notwithstanding the Debtors’ reasonable efforts to properly
characterize, classify, categorize, or designate certain Claims, assets, executory contracts,
unexpired leases, postemployment benefits, and other items reported in the Schedules and
Statements, the Debtors may, nevertheless, have improperly characterized, classified,
categorized, designated, or omitted certain items. Accordingly, the Debtors reserve all of their
rights to recharacterize, reclassify, re-categorize, re-designate, add, or delete items reported in
the Schedules and Statements at a later time as is necessary or appropriate as additional
information becomes available, including, without limitation, whether contracts or leases listed
herein were deemed executory or unexpired as of the Petition Date and remain executory and
unexpired postpetition. Disclosure of information in one or more Schedules, one or more
Statement questions, or one or more exhibits or attachments to the Schedules and Statements,
even if incorrectly placed, shall be deemed to be disclosed in the correct Schedules, Statements,
exhibits, or attachments.

5.      Liabilities. The Debtors have sought to allocate assets and liabilities between the
prepetition and postpetition periods based on the information and research conducted in
connection with the preparation of the Schedules and Statements. As additional information
becomes available and further research is conducted, the allocation of liabilities between the
prepetition and postpetition periods may change. Accordingly, each Debtor reserves all rights to
amend, supplement, or otherwise modify its Schedules and Statements as is necessary or
appropriate.

The liabilities listed on the Schedules do not reflect any analysis of Claims under Bankruptcy
Code section 503(b)(9). Accordingly, the Debtors reserve all of their rights to dispute or
challenge the validity of any asserted Claims under Bankruptcy Code section 503(b)(9) or the
characterization of the structure of any such transaction or any document or instrument related to
any creditor’s Claim.

6.     Excluded Assets and Liabilities. In certain instances, the Debtors have excluded certain
categories of assets and liabilities from the Schedules and Statements. The Bankruptcy Court has
authorized (but not directed) the Debtors to pay, in their discretion in the ordinary course of

                                                3
67318487.3
Case 19-31719-sgj11 Doc 12 Filed 07/03/19             Entered 07/03/19 18:53:53        Page 4 of 37



business, certain prepetition Claims on a postpetition basis. These schedules reflect such claims
without reduction for postpetition payments on such claims. However, to the extent a claim has
already been paid with respect to a prepetition claim, future disbursements on account of such
claim will take into account and will be reduced by any postpetition payments already made with
respect to such claim.

7.      Insiders. For the purposes of the Schedules and Statements, the Debtors defined
“insider” pursuant to Bankruptcy Code section 101(31) as: (a) directors; (b) officers; (c) persons
in control of the Debtors; (d) relatives of the Debtors’ directors, officers, or persons in control of
the Debtors; and (e) debtor/non-debtor affiliates of the foregoing. The parties identified as
“insiders” have been included for informational purposes only and the inclusion of them in the
Schedules and Statements shall not constitute an admission that those persons are insiders for
purposes of Bankruptcy Code section 101(31). The Debtors do not take any position with respect
to: (a) such person’s influence over the control of the Debtors; (b) the management
responsibilities or functions of such individual; (c) the decision-making or corporate authority of
such individual; or (d) whether such individual could successfully argue that he or she is not an
“insider” under applicable law, including, without limitation, the federal securities laws or with
respect to any theories of liability or for any other purpose.

8.       Intellectual Property Rights. The exclusion of any intellectual property shall not be
construed as an admission that such intellectual property rights have been abandoned,
terminated, assigned, expired by their terms, or otherwise transferred pursuant to a sale,
acquisition, or other transaction. Accordingly, the Debtors reserve all of their rights with respect
to the legal status of any and all such intellectual property rights.

9.      Executory Contracts and Unexpired Leases. Although the Debtors have made diligent
attempts to identify contracts and unexpired leases within the scope of Bankruptcy Code section
365 and to attribute an executory contract to its rightful Debtors, in certain instances, the Debtors
may have inadvertently failed to do so. Accordingly, the Debtors reserve all of their rights with
respect to the inclusion or exclusion of executory contracts and unexpired leases, including the
right to amend Schedule G at any time during the pendency of these chapter 11 cases.

10.    Classifications. Listing a Claim, contract or lease on (a) Schedule D as “secured,”
(b) Schedule E/F, Part 1 as “priority unsecured,” (c) Schedule E/F, Part 2 as “Non-priority
unsecured,” or (d) Schedule G as “executory” or “unexpired,” does not constitute an admission
by the Debtors of the legal rights of the claimant, or a waiver of the Debtors’ rights to
recharacterize or reclassify such Claims or contracts or leases or to setoff against such Claims.

11.      Claims Description. Schedules D and E/F permit the Debtors to designate a Claim as
“disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a Claim on the
Schedules and Statements as “disputed,” “contingent,” or “unliquidated” does not constitute an
admission by any Debtor that such amount is not “disputed,” “contingent,” or “unliquidated,” or
that such Claim is not subject to objection. The Debtors reserve all of their rights to dispute, or
assert offsets or defenses to, any Claim reflected on their Schedules and Statements on any
grounds, including liability or classification. Additionally, the Debtors expressly reserve all of
their rights to subsequently designate such Claims as “disputed,” “contingent” or “unliquidated.”
Moreover, listing a Claim does not constitute an admission of liability by the Debtor.

                                                  4
67318487.3
Case 19-31719-sgj11 Doc 12 Filed 07/03/19              Entered 07/03/19 18:53:53         Page 5 of 37



12.     Causes of Action. Despite their reasonable efforts to identify all known assets, the
Debtors may not have listed all of their causes of action or potential causes of action against third
parties (collectively, “Causes of Action”) as assets in the Schedules and Statements, including,
without limitation, causes of action arising under the provisions of chapter 5 of the Bankruptcy
Code and any other relevant non-bankruptcy laws to recover assets or avoid transfers. The
Debtors reserve all of their rights with respect to any: (a) cause of action (including avoidance
actions), (b) controversy, (c) right of setoff, (d) cross-claim, (e) counterclaim, (d) recoupment,
and (e) any Claim on contracts or for breaches of duties imposed by law or in equity, demand,
right, action, lien, indemnity, guaranty, suit, obligation, liability, damage, judgment, account,
defense, power, privilege, license, and franchise of any kind or character whatsoever, known,
unknown, fixed or contingent, matured or unmatured, suspected or unsuspected, liquidated or
unliquidated, disputed or undisputed, secured or unsecured, assertable directly or derivatively,
whether arising before, on, or after the Petition Date, in contract or in tort, in law, or in equity, or
pursuant to any other theory of law they may have, and neither these Global Notes nor the
Schedules and Statements shall be deemed a waiver of any Claims or Causes of Action or in any
way prejudice or impair the assertion of such Claims or Causes of Action.

13.     Summary of Significant Reporting Policies. The following is a summary of significant
reporting policies:

                a.      Undetermined Amounts. The description of an amount as “unknown,”
                        “TBD,” “undetermined,” or similar indication is not intended to reflect
                        upon the materiality of such amount.

                b.      Totals. All totals that are included in the Schedules and Statements
                        represent totals of all known amounts. To the extent there are unknown or
                        undetermined amounts, the actual total may be different than the listed
                        total.

                c.      Liens. The value of assets listed in the Schedules and Statements are
                        presented without consideration of any liens that may attach (or have
                        attached) to such property and equipment.

14.      Currency. All amounts are reflected in U.S. dollars unless otherwise indicated.

15.     Intercompany Receivables. In the ordinary course of business, the Debtors engage in
business relationships among each other and non-Debtor affiliates. Among the various Debtors
are various intercompany receivables and payables which net out to zero. The Debtors are still
reconciling amounts and will amend the Schedules and Statements accordingly. More
information regarding the Debtors’ intercompany accounts may be found in the cash
management motion [Docket No. 9]. The Debtors reserve all rights with respect to intercompany
transfers and accounts.

16.    Setoffs. The Debtors periodically incur certain setoffs in the ordinary course of business.
Setoffs in the ordinary course can result from various items including, but not limited to,
intercompany transactions, pricing discrepancies, returns, refunds, inadvertent payments,
negotiations and/or disputes between a Debtor and its customers, suppliers and third party


                                                   5
67318487.3
Case 19-31719-sgj11 Doc 12 Filed 07/03/19            Entered 07/03/19 18:53:53        Page 6 of 37



insurers. These normal setoffs are consistent with the ordinary course of business in the Debtors’
industry and can be particularly voluminous, making it unduly burdensome and costly for the
Debtors to list such ordinary course setoffs. Therefore, although such setoffs and other similar
rights may have been accounted for when scheduling certain amounts, these ordinary course
setoffs are not independently accounted for, and as such, are or may be excluded from the
Debtors’ Schedules and Statements.

17.    Employee Addresses. Current employee and director addresses may be reported as the
Debtors’ business address throughout the Schedules and Statements, where applicable.

18.    Debtors’ Addresses. For the purposes of the Schedules and Statements, all addresses for
all Debtors have been reported as the Debtors’ corporate office in Dallas, Texas.

19.     Global Notes Control. In the event that the Schedules or Statements differ from any of
the foregoing Global Notes, the Global Notes shall control.

                         Specific Notes With Respect to the Schedules

1.       Schedule A/B – Real and Personal Property

               a.      Cash and Cash Equivalents. Cash and cash equivalents held in financial
                       accounts are listed on Schedule A/B as of the Petition Date.

               b.      Accounts Receivable. For book purposes, accounts receivable are stated at
                       net realizable value. The fees charged by each Debtor to patients in its
                       facilities are recorded on an accrual basis. These fees are based on the
                       actual amount expected to be collected and are contractually adjusted with
                       respect to individuals receiving benefits under federal and state funded
                       programs and other third party payors.

               c.      Allowance for Doubtful Accounts. The allowance for doubtful accounts is
                       estimated based on the aging of accounts receivable, historical collections
                       data, review of specific accounts and other factors.

2.       Schedule D – Creditors Who Have Claims Secured by Property

Except as specifically stated herein, real property lessors, utility companies and other parties that
may hold security deposits have not been listed on Schedule D. The Debtors have not included
parties that may believe their Claims are secured through setoff rights or inchoate statutory lien
rights, including certain parties from whom the Debtors may have received lien notices but
whose notices the Debtors understands have not yet been filed or recorded. While reasonable
efforts have been made, determination of the date upon which each claim in Schedule D was
incurred or arose would be unduly burdensome or cost prohibitive, and therefore the Debtors
may not list a date for each claim listed on Schedule D.

Finally, the Debtors are taking no position on the extent or priority of any particular creditor’s
lien in this document.


                                                 6
67318487.3
Case 19-31719-sgj11 Doc 12 Filed 07/03/19           Entered 07/03/19 18:53:53        Page 7 of 37




3.       Schedule E/F – Creditors Who Have Unsecured Claims

Certain of the claims of state and local taxing authorities set forth in Schedule E/F, ultimately
may be deemed to be secured claims pursuant to state or local laws. In addition, certain of the
claims owing to various taxing authorities to which any Debtor may be liable may be subject to
ongoing audits. The Debtors reserve the right to dispute or challenge whether claims owing to
various taxing authorities are entitled to priority and the listing of any claim on Schedule E/F
does not constitute an admission that such claim is entitled to priority treatment pursuant to
Bankruptcy Code section 507.

The claims of individual creditors for, among other things, goods, products, services, or taxes are
listed as the amounts entered on the Debtors’ books and records and may not reflect credits,
allowances, or other adjustments due from such creditors to any Debtor. The Debtors reserve all
of their rights with regard to such credits, allowances, and other adjustments, including the right
to assert claims objections and/or setoffs with respect to the same.

Pursuant to the Interim Order Authorizing Payment of (I) Certain Prepetition Workforce Claims,
Including Wages, Salaries, and Other Compensation, (II) Employee Benefits and Confirming
Right to Continue Employee Benefits on Postpetition Basis, (III) Reimbursement to Employees
for Prepetition Expenses, (IV) Withholding and Payroll-Related Taxes, (IV) Withholding and
Payroll-Related Taxes, (V) Workers’ Compensation Obligations, and (VI) Prepetition Claims
Owing to Administrators or Third-Party Providers [Docket No. 78], the Second Interim Order
Authorizing Payment of (I) Certain Prepetition Workforce Claims, Including Wages, Salaries,
and Other Compensation, (II) Employee Benefits and Confirming Right to Continue Employee
Benefits on Postpetition Basis, (III) Reimbursement to Employees for Prepetition Expenses, (IV)
Withholding and Payroll-Related Taxes, (IV) Withholding and Payroll-Related Taxes, (V)
Workers’ Compensation Obligations, and (VI) Prepetition Claims Owing to Administrators or
Third-Party Providers [Docket No. 231], and the Final Order Authorizing Payment of (I)
Certain Prepetition Workforce Claims, Including Wages, Salaries, and Other Compensation, (II)
Employee Benefits and Confirming Right to Continue Employee Benefits on Postpetition Basis,
(III) Reimbursement to Employees for Prepetition Expenses, (IV) Withholding and Payroll-
Related Taxes, (IV) Withholding and Payroll-Related Taxes, (V) Workers’ Compensation
Obligations, and (VI) Prepetition Claims Owing to Administrators or Third-Party Providers
[Docket No. 390] (together, the “Wages Orders”), the Bankruptcy Court granted the Debtors
authority to pay or honor certain prepetition obligations for wages, salaries, and other
compensation, and employee medical and similar benefits. The Debtors have not listed on
Schedule E/F any wage or wage-related obligations that the Debtors were granted authority to
pay pursuant to any order that has been entered by the Bankruptcy Court, including the Wages
Orders. The Debtors believe that, with the exception of unpaid employee bonuses, which are
included on Schedule E/F part 2, all such claims have been, or will be, satisfied in the ordinary
course during their chapter 11 case pursuant to the authority granted in the Wages Orders. While
the unpaid employee bonuses are currently reflected on Schedule E/F part 2, with the exception
of discretionary bonuses, the analysis of these claims is continuing. Once the analysis is
complete, some portion of these claims may be subject to priority treatment.



                                                7
67318487.3
Case 19-31719-sgj11 Doc 12 Filed 07/03/19           Entered 07/03/19 18:53:53       Page 8 of 37



Schedule E/F does not include certain deferred charges, deferred liabilities, accruals, or general
reserves. Such amounts are, however, reflected on the Debtors’ books and records as required in
accordance with GAAP. Such accruals are general estimates of liabilities and do not represent
specific Claims as of the Petition Date. The Debtors have made every effort to include as
contingent, unliquidated, or disputed the Claim of any vendor not included on the Debtors’ open
accounts payable that is associated with an account that has an accrual or receipt not invoiced.

4.       Schedule G – Executory Contracts and Unexpired Leases

Certain of the contracts and leases listed on Schedule G may contain certain renewal options,
guarantees of payment, indemnifications, options to purchase, rights of first refusal, and other
miscellaneous rights. Such rights, powers, duties, and obligations are not set forth separately on
Schedule G. Certain confidentiality and non-disclosure agreements may not be listed on
Schedule G. The Debtors hereby express reserve the right to assert that any instrument listed on
Schedule G is an executory contract or unexpired lease within the meaning of Bankruptcy Code
section 365. Additionally, each Debtor reserves all rights, claims, and causes of action with
respect to claims associated with any contracts and agreements listed on Schedule A/B, including
their right to dispute or challenge the characterization or the structure of any transaction,
document, or instrument (including any intercompany agreement).

Certain confidentiality and non-compete agreements may not be listed on Schedule G. The
Debtors reserve all of their rights with respect to such agreements.

Certain of the contracts and agreements listed on Schedule G may consist of several parts,
including purchase orders, amendments, restatements, waivers, letters and other documents that
may not be listed on Schedule G or that may be listed as a single entry.

The contracts, agreements, and leases listed on Schedule G may have expired or may have been
modified, amended, or supplemented from time to time by various amendments, restatements,
waivers, estoppel certificates, letters, memoranda, and other documents, instruments, and
agreements that may not be listed therein despite the Debtors’ use of reasonable efforts to
identify such documents. Further, unless otherwise specified on Schedule G, it is the Debtors’
intent that each executory contract or unexpired lease listed thereon shall include all exhibits,
schedules, riders, modifications, declarations, amendments, supplements, attachments,
restatements, or other agreements made directly or indirectly by any agreement, instrument, or
other document that in any manner affects such executory contract or unexpired lease, without
respect to whether such agreement, instrument, or other document is listed thereon. In some
cases, the same supplier or provider appears multiple times on Schedule G. This multiple listing
is intended to reflect distinct agreements between the applicable Debtor and such supplier or
provider.

Listing a contract or agreement on Schedule G does not constitute an admission that such
contract or agreement is an executory contract or unexpired lease. The Debtors reserve all rights
to challenge whether any of the listed contracts, leases, agreements or other documents constitute
an executory contract or unexpired lease, including if any are unexpired non-residential real
property leases. Any and all of the Debtors’ rights, claims and causes of action with respect to
the contracts and agreements listed on Schedule G are hereby reserved and preserved.


                                                8
67318487.3
                Case 19-31719-sgj11 Doc 12 Filed 07/03/19                                                             Entered 07/03/19 18:53:53                                 Page 9 of 37


Debtor Name               HHC Portland AL, LP
United States Bankruptcy Court for the Northern District of Texas
Case number (if known):                         19-31719

                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                    amended filing


Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                             12/15



  Part 1:         Summary of Assets


  1. Schedule A/B: Assets - Real and Personal Property                                   (Official Form 206A/B)

    1a. Real property:
        Copy line 88 from Schedule A/B.......................................................................................................................                             $0.00



    1b. Total personal property:
        Copy line 91A fromSchedule A/B.....................................................................................................................                               $0.00



    1c. Total of all property:
        Copyline 92 from Schedule A/B.......................................................................................................................                              $0.00




  Part 2:         Summary of Liabilities




    2.    Schedule D: Creditors Who Have Claims Secured by Property             (Official Form 206D)
          Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D...........................                                                  $33,066,982.15



    3.    Schedule E/F: Creditors Who Have Unsecured Claims                                     (Official Form 206E/F)


         3a. Total of amounts of priority unsecured claims:
             Copy the total claims from Part 1 from the line 5a of Schedule E/F.............................................................                                                $0.00


         3b. Total amount of claims of nonpriority amount of unsecured claims:
             Copy the total amount of claims from Part 2 from line 5b of Schedule E/F..................................................                                     +              $0.00




         4.   Total liabilities .........................................................................................................................................        $33,066,982.15
              Lines 2 + 3a + 3b
             Case 19-31719-sgj11 Doc 12 Filed 07/03/19                             Entered 07/03/19 18:53:53             Page 10 of 37
Debtor Name          HHC Portland AL, LP
United States Bankruptcy Court for the Northern District of Texas
Case number (if known):              19-31719
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing
Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                              12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all
property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have no
book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases         (Official Form 206G).

Be complete and accurate as possible. If more space is needed, attach a separate spreadsheet to this form. At the top of any pages added, write
the debtor's name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the approriate category or attach separate supporting schedules, such as a fixed asset schedule
or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor's interest,
do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


Part 1:      Cash and cash equivalents




 1.   Does the debtor have any cash or cash equivalents?


          No. Go to Part 2.

          Yes. Fill in the information below.



           All cash of cash equivalents owned or controlled by the debtor                                                           Current value of
                                                                                                                                    debtor's interest
 2.   Cash on hand


 3.   Checking, savings, money market, or financial brokerage accounts
      Name of institution (bank or brokerage firm)                   Type of account                      Last 4 digits of account number



 4.   Other cash equivalents




 5.   Total of Part 1
      Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.


Part 2:      Deposits and prepayments




 6.   Does the debtor have any deposits or prepayments?


          No. Go to Part 3.

          Yes. Fill in the information below.




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                  Page 1
             Case 19-31719-sgj11 Doc 12 Filed 07/03/19                             Entered 07/03/19 18:53:53                 Page 11 of 37

Debtor HHC Portland AL, LP                                                                              Case Number (if known) 19-31719

                                                                                                                                        Current value of
                                                                                                                                        debtor's interest
 7.   Deposits, including security deposits and utility deposits
      Description, including name of holder of deposit



 8.   Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
      Description, including name of holder of prepayment




 9.   Total of Part 2
      Add lines 7 through 8. Copy the total to line 81.


Part 3:      Accounts Receivable




 10. Does the debtor have any accounts receivable?


          No. Go to Part 4.

          Yes. Fill in the information below.



                                                                                                                                        Current value of
                                                                                                                                        debtor's interest
 11. Accounts receivable


      11a. 90 days old or less:                                                -                                   =
                                          face amount                              doubtful or uncollectible accounts
      11b. Over 90 days old:                                                   -                                   =
                                          face amount                              doubtful or uncollectible accounts



 12. Total of Part 3
      Current value on lines 11a + 11b = line 12. Copy the total to line 82.


Part 4:      Investments




 13. Does the debtor own any investments?


          No. Go to Part 5.

          Yes. Fill in the information below.



                                                                                                               Valuation method         Current value of
                                                                                                               used for current value   debtor's interest
 14. Mutual funds of publicly traded stocks not included in Part 1
      Name of fund or stock:




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                      Page 2
             Case 19-31719-sgj11 Doc 12 Filed 07/03/19                            Entered 07/03/19 18:53:53            Page 12 of 37

Debtor HHC Portland AL, LP                                                                         Case Number (if known) 19-31719


 15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
     including any interest in an LLC, partnership, or joint venture
      Name of entity:                                           % of ownership:



 16. Government bonds, corporate bonds, and other negotiable and non-negotiable
     instruments not included in Part 1
      Describe:




 17. Total of Part 4
      Add lines 14 through 16. Copy the total to line 83.


Part 5:      Inventory, excluding agricultural assets




 18. Does the debtor own any inventory (excluding agricultual assets)?


          No. Go to Part 6.

          Yes. Fill in the information below.



           General description                   Date of the last     Net book value of                  Valuation method         Current value of
                                                 physical inventory   debtor's interest                  used for current value   debtor's interest
 19. Raw Materials




 20. Work in progress




 21. Finished goods, including goods held for resale




 22. Other inventory or supplies




 23. Total of Part 5
      Add lines 19 through 22. Copy the total to line 84.




 24. Is any of the property listed in Part 5 perishable?


          No.

          Yes.




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                Page 3
             Case 19-31719-sgj11 Doc 12 Filed 07/03/19                            Entered 07/03/19 18:53:53             Page 13 of 37

Debtor HHC Portland AL, LP                                                                           Case Number (if known) 19-31719




 25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?


          No.

          Yes.       Book Value $                           Valuation Method                         Current Value $



 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?


          No.

          Yes.



Part 6:      Farming and fishing-related assets (other than titled motor vehicles and land)




 27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?


          No. Go to Part 7.

          Yes. Fill in the information below.



           General description                                         Net book value of                   Valution method used   Current value of
                                                                       debtor's interest                   for current value      debtor's interest
 28. Crops - either planted of harvested




 29. Farm animals
      Examples: Livestock, poultry, farm-raised fish



 30. Farm machinery and equipment
      (Other than titled motor vehicles)



 31. Farm and fishing supplies, chemicals, and feed




 32. Other farming and fishing-related property not already listed in Part 6




 33. Total of Part 6
      Add lines 28 through 32. Copy the total to line 85.




   Official Form 206A/B                                Schedule A/B: Assets - Real and Personal Property                              Page 4
             Case 19-31719-sgj11 Doc 12 Filed 07/03/19                         Entered 07/03/19 18:53:53             Page 14 of 37

Debtor HHC Portland AL, LP                                                                        Case Number (if known) 19-31719


 34. Is the debtor a member of an agricultural cooperative?


          No.

          Yes.



      Is any of the debtor's property stored at the cooperative?


          No.

          Yes.



 35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?


          No.

          Yes.       Book Value $                       Valuation Method                          Current Value $



 36. Is a depreciation schedule available for any of the property listed in Part 6?


          No.

          Yes.




 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?


          No.

          Yes.



Part 7:      Office furniture, fixtures, and equipment; and collectibles




 38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?


          No. Go to Part 8.

          Yes. Fill in the information below.



           General description                                      Net book value of                  Valuation method         Current value of
                                                                    debtor's interest                  used for current value   debtor's interest
 39. Office furniture




 40. Office fixtures




   Official Form 206A/B                            Schedule A/B: Assets - Real and Personal Property                                Page 5
             Case 19-31719-sgj11 Doc 12 Filed 07/03/19                               Entered 07/03/19 18:53:53                    Page 15 of 37

Debtor HHC Portland AL, LP                                                                                 Case Number (if known) 19-31719


 41. Office equipment, including all computer equipment and communication systems equipment and software




 42. Collectibles
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; china and crystal; stamp, coin, or
      baseball card collections; other collections, memorabilia, or collectibles




 43. Total of Part 7.
      Add lines 39 through 42. Copy the total to line 86.




 44. Is a depreciation schedule available for any of the property listed in Part 7?


          No.

          Yes.




 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?


          No.

          Yes.



Part 8:      Machinery, equipment, and vehicles




 46. Does the debtor own or lease any machinery, equipment, or vehicles?


          No. Go to Part 9.

          Yes. Fill in the information below.



           General description                                           Net book value of                        Valuation method           Current value of
                                                                         debtor's interest                        used for current value     debtor's interest
 47. Automobiles, vans, trucks, motorcycles, trailers, or titled farm vehicles




 48. Watercraft, trailers, motors, and related accessories
      Examples: Boats, trailers, motors, floating homes, personal watercraft, fishing vessels



 49. Aircraft and accessories




 50. Other machinery, fixtures, and equipment (excluding farm machinery and equipment)




   Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                          Page 6
             Case 19-31719-sgj11 Doc 12 Filed 07/03/19                             Entered 07/03/19 18:53:53                Page 16 of 37

Debtor HHC Portland AL, LP                                                                               Case Number (if known) 19-31719




 51. Total of Part 8.
      Add lines 47 through 50. Copy the total to line 87.




 52. Is a depreciation schedule available for any of the property listed in Part 8?


          No.

          Yes.




 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?


          No.

          Yes.



Part 9:      Real property




 54. Does the debtor own or lease any real property?


          No. Go to Part 10.

          Yes. Fill in the information below.



 55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest




 56. Total of Part 9.
      Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.




 57. Is a depreciation schedule available for any of the property listed in Part 9?


          No.

          Yes.




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                Page 7
              Case 19-31719-sgj11 Doc 12 Filed 07/03/19                          Entered 07/03/19 18:53:53              Page 17 of 37

Debtor HHC Portland AL, LP                                                                          Case Number (if known) 19-31719




 58. Has any of the property listed in Part 9 been appraised by a professional within the last year?


           No.

           Yes.



Part 10:      Intangibles and intellectual property




 59. Does the debtor have any interests in intangibles or intellectual property?


           No. Go to Part 11.

           Yes. Fill in the information below.



            General description                                       Net book value of                   Valuation method         Current value of
                                                                      debtor's interest                   used for current value   debtor's interest
 60. Patents, copyrights, trademarks, or trade secrets




 61. Internet domain names and websites




 62. Licenses, franchises, and royalties




 63. Customer lists, mailing lists, or other compilations




 64. Other intangibles, or intellectual property




 65. Goodwill




 66. Total of Part 10.
      Add lines 60 through 65. Copy the total to line 89.




 67. Do your lists or records include personally identifiable information of customers?




   Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                Page 8
              Case 19-31719-sgj11 Doc 12 Filed 07/03/19                              Entered 07/03/19 18:53:53               Page 18 of 37

Debtor HHC Portland AL, LP                                                                                Case Number (if known) 19-31719


           No.

           Yes.




 68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?


           No.

           Yes.




 69. Has any of the property listed in Part 10 been appraised by a professional within the last year?


           No.

           Yes.



Part 11:      All other assets




 70. Does the debtor own any other assets that have not yet been reported on this form?


           No. Go to Part 12.

           Yes. Fill in the information below.



                                                                                                                                    Current value of
                                                                                                                                    debtor's interest
 71. Notes receivable
      Description (include name of obligor)
                                                                                      -                                 =
                                                                 Total face amount        Doubtful or uncollectible amount
 72. Tax refunds and unused net operating losses (NOLs)
      Description (for example, federal, state, local)



 73. Interests in insurance policies or annuities




 74. Causes of action against third parties (whether or not a lawsuit has
     been filed)



       Nature of claim
       Amount Requested




   Official Form 206A/B                                  Schedule A/B: Assets - Real and Personal Property                              Page 9
           Case 19-31719-sgj11 Doc 12 Filed 07/03/19                          Entered 07/03/19 18:53:53           Page 19 of 37

Debtor HHC Portland AL, LP                                                                       Case Number (if known) 19-31719


75. Other contingent and unliquidated claims or causes of action of every
    nature, including counterclaims of the debtor and rights to set off
    claims



     Nature of claim
     Amount Requested
76. Trusts, equitable or future interests in property




77. Other property of any kind not already listed
    Examples: Season tickets, country club membership




78. Total of Part 11.
    Add lines 71 through 77. Copy the total to line 90.




79. Has any of the property listed in Part 11 been appraised by a professional within the last year?


        No.

        Yes.




 Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                          Page 10
            Case 19-31719-sgj11 Doc 12 Filed 07/03/19                                             Entered 07/03/19 18:53:53                                    Page 20 of 37

Debtor HHC Portland AL, LP                                                                                                      Case Number (if known) 19-31719

Part 12:    Summary

           Type of property                                                                        Current value of                              Current value of
                                                                                                   personal property                             real property


   80. Cash, cash equivalents, and financial assets.              Copy line 5, Part 1.


   81. Deposits and prepayments.          Copy line 9, Part 2.


   82. Accounts receivable.       Copy line 12, Part 3.


   83. Investments. Copy line 17, Part 4.


   84. Inventory. Copy line 23, Part 5.


   85. Farming and fishing-related assets.         Copy line 33, Part 6.



   86. Office furniture, fixtures, and equipment; and collectibles.
       Copy line 43, Part 7.


   87. Machinery, equipment, and vehicles.             Copy line 51, Part 8.


   88. Real Property.      Copy line 56, Part 9.



   89. Intangibles and intellectual property.          Copy line 66, Part 10.


   90. All other assets.      Copy line 78, Part 11.


   91. Total. Add lines 80 through 90 for each column.                                     91a.                      $0.00         +     91b.                       $0.00



   92. Total of all property on Schedule A/B.          Lines 91a + 91b = 92..................................................................................................             $0.00




   Official Form 206A/B                                 Schedule A/B: Assets - Real and Personal Property                                                                       Page 11
              Case 19-31719-sgj11 Doc 12 Filed 07/03/19                                        Entered 07/03/19 18:53:53                        Page 21 of 37
Debtor Name            HHC Portland AL, LP
United States Bankruptcy Court for the Northern District of Texas
Case number (if known):                  19-31719                                                                                                           Check if this is an
                                                                                                                                                            amended filing
Official Form 206D
Schedule D - Creditors Who Have Claims Secured by Property                                                                                                               12/15

Be as complete and accurate as possible
1. Do any creditors have claims secured by debtor's property?
       No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
   X Yes. Fill in all of the information below.
  Part 1:         List Creditors Who Have Secured Claims
2. List in alphabetical order all creditors who have secured claims.If a creditor has more than one
                                                                                                                                    Amount of Claim            Value of collateral
   secured claim, list the creditor separately for each claim.                                                                        Do not deduct the        that supports this
                                                                                                                                      value of collateral      claim
2.1   Creditor's name                                               Describe debtor's property that is subject to a lien
      CIBC BANK USA                                                 LINE OF CREDIT
                                                                    ASSET BASED LOAN/NON-HUD REVOLVER                                     $33,066,982.15           $33,066,982.15
      Creditor's mailing address
      120 SOUTH LASALLE ST
      CHICAGO, IL 60603
                                                                    Describe the lien

                                                                     Accounts Receivable, Cash Deposits
      Creditor's email address, if known
                                                                    Is the creditor an insider or related party?

      Date debt was incurred 12/18/2009                                 No
                                                                        Yes
      Last four digits of
      account number
                                                                    Is anyone else liable on this claim?
      Do multiple creditors have an interest in the same
      property?                                                         No
             No                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H).
              Yes. Specify each creditor, including this            As of the petition filing date, the claim is:
              creditor, and its relative priority.
                                                                     X Contingent
                                                                     X Unliquidated
                                                                     X Disputed




3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional                                     $33,066,982.15
   Page, if any.
 Official Form 206D                                        Schedule D: Creditors Who Have Claims Secured by Property                               1 of 1
              Case 19-31719-sgj11 Doc 12 Filed 07/03/19                             Entered 07/03/19 18:53:53                Page 22 of 37
Debtor Name              HHC Portland AL, LP
United States Bankruptcy Court for the Northern District of Texas
Case number (if known):             19-31719                                                                                        Check if this is an
                                                                                                                                    amended filing
Official Form 206E/F
Schedule E/F - Creditors Who Have Claims Unsecured Claims                                                                                          12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on
Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
(Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.

  Part 1:        List All Creditors with PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims?
    X No. Go to Part 2.
       Yes. Go to line 2.
2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part.If the debtor has more than
   3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.
                                                                                                               Total claim               Priority amount

2.1   Priority creditor's name and mailing address           As of the petition filing date, the claim is:   $___________            $___________
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
                                                             Basis for the claim:
      Date or dates debt was incurred

                                                             Is the claim subject to offset?
      Last 4 digits of account
      number                                                      No
                                                                  Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (      )




  Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                1 of 3
              Case 19-31719-sgj11 Doc 12 Filed 07/03/19                       Entered 07/03/19 18:53:53                   Page 23 of 37
Debtor Name              HHC Portland AL, LP                                                       Case number (if known): 19-31719

  Part 2:         List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim
3.1   Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:          $___________
                                                                              Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
      Date or dates debt was incurred

                                                                           Is the claim subject to offset?
      Last 4 digits of account number
                                                                                No
                                                                                Yes




  Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            2 of 3
             Case 19-31719-sgj11 Doc 12 Filed 07/03/19                      Entered 07/03/19 18:53:53             Page 24 of 37
Debtor Name             HHC Portland AL, LP                                                   Case number (if known): 19-31719


 Part 4:        Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.




5a. Total claims from Part 1                                                                                                     $0.00


5b. Total claims from Part 2                                                                                                     $0.00



5c. Total claims of Parts 1 and 2
                                                                                                                                 $0.00
    Lines 5a + 5b = 5c




 Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                      3 of 3
              Case 19-31719-sgj11 Doc 12 Filed 07/03/19                               Entered 07/03/19 18:53:53                    Page 25 of 37
Debtor Name           HHC Portland AL, LP
United States Bankruptcy Court for the Northern District of Texas
Case number (if known):                19-31719


                                                                                                                                         Check if this is an
                                                                                                                                         amended filing
Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


  1. Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.

      X Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
         Form 206A/B)


                                                                                            State the name and mailing address for all other parties with
 2. List all contracts and unexpired leases                                                 whom the debtor has an executory contract or unexpired lease

         State what the contract or     LANDLORD                                             WILLACY HEALTH CARE INC.
         lease is for and the nature                                                         18843 REDLAND RD
2.1                                                                                          SAN ANTONIO, TX 78259
         of the debtor's interest


         State the term remaining
         List the contract number of
         any government contract




  Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                         Page 1 of 1
          Case 19-31719-sgj11 Doc 12 Filed 07/03/19                               Entered 07/03/19 18:53:53                    Page 26 of 37
Debtor Name           HHC Portland AL, LP
United States Bankruptcy Court for the Northern District of Texas
Case number (if known):             19-31719


                                                                                                                                         Check if this is an
                                                                                                                                         amended filing
Official Form 206H
Schedule H: Codebtors                                                                                                                                   12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


  1. Does the debtor have any codebtors?
        No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.

      X Yes.
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
     creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
     on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

      Column 1: Codebtor                                                                         Column 2: Creditor

      Name                     Mailing Address                                                   Name                                  Check all schedules
                                                                                                                                       that apply
2.1     ALIEF SCC LLC                 600 N. PEARL STREET, SUITE 1100                          CIBC Bank USA                                      D
                                      DALLAS, TX 75201
                                                                                                                                                  E/F
                                                                                                                                                  G



2.2     BANDERA SCC LLC               600 N. PEARL STREET, SUITE 1100                          CIBC Bank USA                                      D
                                      DALLAS, TX 75201
                                                                                                                                                  E/F
                                                                                                                                                  G



2.3     BAYTOWN SCC LLC               600 N. PEARL STREET, SUITE 1100                          CIBC Bank USA                                      D
                                      DALLAS, TX 75201
                                                                                                                                                  E/F
                                                                                                                                                  G



2.4     BOOKER SCC LLC                600 N. PEARL STREET, SUITE 1100                          CIBC Bank USA                                      D
                                      DALLAS, TX 75201
                                                                                                                                                  E/F
                                                                                                                                                  G



2.5     BOSSIER SCC LLC               600 N. PEARL STREET, SUITE 1100                          CIBC Bank USA                                      D
                                      DALLAS, TX 75201
                                                                                                                                                  E/F
                                                                                                                                                  G




 Official Form 206H                                      Schedule H: Codebtors                                                   Page 1 of 11
             Case 19-31719-sgj11 Doc 12 Filed 07/03/19                      Entered 07/03/19 18:53:53                  Page 27 of 37

Debtor Name           HHC Portland AL, LP                                                        Case number (if known): 19-31719


          Additional Page(s) if Debtor has More Codebtors
      Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      Column 1: Codebtor                                                             Column 2: Creditor
      Name                   Mailing Address                                           Name                                     Check all schedules
                                                                                                                                that apply
2.6       BRADFORD SCC LLC           600 N. PEARL STREET, SUITE 1100                   CIBC Bank USA                                  D
                                     DALLAS, TX 75201
                                                                                                                                      E/F
                                                                                                                                      G



2.7       BROWNWOOD SCC LLC          600 N. PEARL STREET, SUITE 1100                   CIBC Bank USA                                  D
                                     DALLAS, TX 75201
                                                                                                                                      E/F
                                                                                                                                      G



2.8       CAPITOL SCC LLC            600 N. PEARL STREET, SUITE 1100                   CIBC Bank USA                                  D
                                     DALLAS, TX 75201
                                                                                                                                      E/F
                                                                                                                                      G



2.9       CAPWEST - TEXAS, LLC       600 N. PEARL STREET, SUITE 1100                   CIBC Bank USA                                  D
                                     DALLAS, TX 75201
                                                                                                                                      E/F
                                                                                                                                      G



2.10      CEDAR BAYOU SCC LLC        600 N. PEARL STREET, SUITE 1100                   CIBC Bank USA                                  D
                                     DALLAS, TX 75201
                                                                                                                                      E/F
                                                                                                                                      G



2.11      CLEAR BROOK SCC LLC        600 N. PEARL STREET, SUITE 1100                   CIBC Bank USA                                  D
                                     DALLAS, TX 75201
                                                                                                                                      E/F
                                                                                                                                      G



2.12      CLTC REAL ESTATE, LLC      600 N. PEARL STREET, SUITE 1100                   CIBC Bank USA                                  D
                                     DALLAS, TX 75201
                                                                                                                                      E/F
                                                                                                                                      G



2.13      COLONIAL SCC LLC           600 N. PEARL STREET, SUITE 1100                   CIBC Bank USA                                  D
                                     DALLAS, TX 75201
                                                                                                                                      E/F
                                                                                                                                      G




 Official Form 206H                                  Schedule H: Codebtors                                             Page 2 of 11
          Case 19-31719-sgj11 Doc 12 Filed 07/03/19                      Entered 07/03/19 18:53:53                  Page 28 of 37

Debtor Name           HHC Portland AL, LP                                                     Case number (if known): 19-31719


       Additional Page(s) if Debtor has More Codebtors
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   Column 1: Codebtor                                                             Column 2: Creditor
   Name                     Mailing Address                                         Name                                     Check all schedules
                                                                                                                             that apply
2.14   COMMUNITY SCC LLC           600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
                                   DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.15   CROWLEY SCC LLC             600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
                                   DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.16   GREEN OAKS SCC LLC          600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
                                   DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.17   HARBOR LAKES SCC LLC        600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
                                   DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.18   HARDEN NON-HUD HOLDCO, 600 N. PEARL STREET, SUITE 1100                       CIBC Bank USA                                  D
       LLC                    DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.19   HEWITT SCC LLC              600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
                                   DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.20   HILL COUNTRY SCC LLC        600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
                                   DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.21   HOLLAND LAKE SCC LLC        600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
                                   DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G




 Official Form 206H                                Schedule H: Codebtors                                            Page 3 of 11
          Case 19-31719-sgj11 Doc 12 Filed 07/03/19                      Entered 07/03/19 18:53:53                  Page 29 of 37

Debtor Name           HHC Portland AL, LP                                                     Case number (if known): 19-31719


       Additional Page(s) if Debtor has More Codebtors
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   Column 1: Codebtor                                                             Column 2: Creditor
   Name                     Mailing Address                                         Name                                     Check all schedules
                                                                                                                             that apply
2.22   HUNTERS POND SCC LLC        600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
                                   DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.23   JACKSONVILLE SCC LLC        600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
                                   DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.24   LA HACIENDA SCC LLC         600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
                                   DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.25   MAJOR TIMBERS, LLC          600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
                                   DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.26   MARLANDWOOD EAST SCC        600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
       LLC                         DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.27   MEADOW CREEK SCC LLC        600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
                                   DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.28   MIDLAND SCC LLC             600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
                                   DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.29   MILL FOREST ROAD SCC LLC 600 N. PEARL STREET, SUITE 1100                     CIBC Bank USA                                  D
                                DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G




 Official Form 206H                                Schedule H: Codebtors                                            Page 4 of 11
          Case 19-31719-sgj11 Doc 12 Filed 07/03/19                      Entered 07/03/19 18:53:53                  Page 30 of 37

Debtor Name           HHC Portland AL, LP                                                     Case number (if known): 19-31719


       Additional Page(s) if Debtor has More Codebtors
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   Column 1: Codebtor                                                             Column 2: Creditor
   Name                     Mailing Address                                         Name                                     Check all schedules
                                                                                                                             that apply
2.30   MISSION SCC LLC             600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
                                   DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.31   MYSTIC PARK SCC LLC         600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
                                   DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.32   NORMANDIE SCC LLC           600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
                                   DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.33   ONION CREEK SCC LLC         600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
                                   DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.34   PASADENA SCC LLC            600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
                                   DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.35   PECAN TREE SCC LLC          600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
                                   DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.36   PECAN VALLEY SCC LLC        600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
                                   DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.37   PM MANAGEMENT -             600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
       BABCOCK NC LLC              DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G




 Official Form 206H                                Schedule H: Codebtors                                            Page 5 of 11
          Case 19-31719-sgj11 Doc 12 Filed 07/03/19                      Entered 07/03/19 18:53:53                  Page 31 of 37

Debtor Name           HHC Portland AL, LP                                                     Case number (if known): 19-31719


       Additional Page(s) if Debtor has More Codebtors
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   Column 1: Codebtor                                                             Column 2: Creditor
   Name                     Mailing Address                                         Name                                     Check all schedules
                                                                                                                             that apply
2.38   PM MANAGEMENT - CEDAR       600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
       PARK NC LLC                 DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.39   PM MANAGEMENT - CORPUS 600 N. PEARL STREET, SUITE 1100                       CIBC Bank USA                                  D
       CHRISTI NC II LLC      DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.40   PM MANAGEMENT - CORPUS 600 N. PEARL STREET, SUITE 1100                       CIBC Bank USA                                  D
       CHRISTI NC III LLC     DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.41   PM MANAGEMENT -             600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
       CORSICANA NC II LLC         DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.42   PM MANAGEMENT -             600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
       CORSICANA NC III LLC        DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.43   PM MANAGEMENT -             600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
       CORSICANA NC LLC            DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.44   PM MANAGEMENT - EL PASO 600 N. PEARL STREET, SUITE 1100                      CIBC Bank USA                                  D
       I NC LLC                DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.45   PM MANAGEMENT -             600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
       GARLAND NC LLC              DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G




 Official Form 206H                                Schedule H: Codebtors                                            Page 6 of 11
          Case 19-31719-sgj11 Doc 12 Filed 07/03/19                      Entered 07/03/19 18:53:53                  Page 32 of 37

Debtor Name           HHC Portland AL, LP                                                     Case number (if known): 19-31719


       Additional Page(s) if Debtor has More Codebtors
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   Column 1: Codebtor                                                             Column 2: Creditor
   Name                     Mailing Address                                         Name                                     Check all schedules
                                                                                                                             that apply
2.46   PM MANAGEMENT - GOLDEN 600 N. PEARL STREET, SUITE 1100                       CIBC Bank USA                                  D
       TRIANGLE NC I LLC      DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.47   PM MANAGEMENT - GOLDEN 600 N. PEARL STREET, SUITE 1100                       CIBC Bank USA                                  D
       TRIANGLE NC II LLC     DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.48   PM MANAGEMENT - GOLDEN 600 N. PEARL STREET, SUITE 1100                       CIBC Bank USA                                  D
       TRIANGLE NC III LLC    DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.49   PM MANAGEMENT - GOLDEN 600 N. PEARL STREET, SUITE 1100                       CIBC Bank USA                                  D
       TRIANGLE NC IV LLC     DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.50   PM MANAGEMENT -             600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
       PFLUGERVILLE AL LLC         DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.51   PM MANAGEMENT –             600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
       PORTFOLIO V NC, LLC         DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.52   PM MANAGEMENT –             600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
       PORTFOLIO VII NC, LLC       DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.53   PM MANAGEMENT -             211 CEDAR DR                                     CIBC Bank USA                                  D
       PORTLAND AL LLC             PORTLAND, TX 78374
                                                                                                                                   E/F
                                                                                                                                   G




 Official Form 206H                                Schedule H: Codebtors                                            Page 7 of 11
          Case 19-31719-sgj11 Doc 12 Filed 07/03/19                      Entered 07/03/19 18:53:53                  Page 33 of 37

Debtor Name           HHC Portland AL, LP                                                     Case number (if known): 19-31719


       Additional Page(s) if Debtor has More Codebtors
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   Column 1: Codebtor                                                             Column 2: Creditor
   Name                     Mailing Address                                         Name                                     Check all schedules
                                                                                                                             that apply
2.54   PM MANAGEMENT -             600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
       PORTLAND NC LLC             DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.55   PM MANAGEMENT - ROUND       600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
       ROCK AL LLC                 DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.56   PM MANAGEMENT - SAN         600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
       ANTONIO AL LLC              DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.57   PM MANAGEMENT - SAN         600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
       ANTONIO NC LLC              DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.58   PRESIDENTIAL SCC LLC        600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
                                   DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.59   REDOAK SCC LLC              600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
                                   DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.60   RIVERSIDE SCC LLC           600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
                                   DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.61   ROWLETT SCC LLC             600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
                                   DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G




 Official Form 206H                                Schedule H: Codebtors                                            Page 8 of 11
          Case 19-31719-sgj11 Doc 12 Filed 07/03/19                      Entered 07/03/19 18:53:53                  Page 34 of 37

Debtor Name           HHC Portland AL, LP                                                     Case number (if known): 19-31719


       Additional Page(s) if Debtor has More Codebtors
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   Column 1: Codebtor                                                             Column 2: Creditor
   Name                     Mailing Address                                         Name                                     Check all schedules
                                                                                                                             that apply
2.62   RUSTON SCC LLC              600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
                                   DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.63   SAN ANGELO SCC LLC          600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
                                   DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.64   SCC EDINBURG LLC            600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
                                   DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.65   SCC SENIOR CARE             600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
       INVESTMENTS LLC             DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.66   SCC SOCORRO LLC             600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
                                   DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.67   SENIOR CARE CENTER          600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
       MANAGEMENT LLC              DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.68   SENIOR CARE CENTERS         600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                  D
       HOME HEALTH, LLC            DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G



2.69   SENIOR CARE CENTERS, LLC 600 N. PEARL STREET, SUITE 1100                     CIBC Bank USA                                  D
                                DALLAS, TX 75201
                                                                                                                                   E/F
                                                                                                                                   G




 Official Form 206H                                Schedule H: Codebtors                                            Page 9 of 11
          Case 19-31719-sgj11 Doc 12 Filed 07/03/19                      Entered 07/03/19 18:53:53                  Page 35 of 37

Debtor Name           HHC Portland AL, LP                                                     Case number (if known): 19-31719


       Additional Page(s) if Debtor has More Codebtors
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   Column 1: Codebtor                                                             Column 2: Creditor
   Name                     Mailing Address                                         Name                                     Check all schedules
                                                                                                                             that apply
2.70   SENIOR REHAB SOLUTIONS      600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                   D
       LLC                         DALLAS, TX 75201
                                                                                                                                    E/F
                                                                                                                                    G



2.71   SENIOR REHAB SOLUTIONS      600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                   D
       NORTH LOUISIANA LLC         DALLAS, TX 75201
                                                                                                                                    E/F
                                                                                                                                    G



2.72   SHREVEPORT SCC LLC          600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                   D
                                   DALLAS, TX 75201
                                                                                                                                    E/F
                                                                                                                                    G



2.73   SOLUTIONS 2 WELLNESS        600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                   D
       LLC                         DALLAS, TX 75201
                                                                                                                                    E/F
                                                                                                                                    G



2.74   SOUTH OAKS SCC LLC          600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                   D
                                   DALLAS, TX 75201
                                                                                                                                    E/F
                                                                                                                                    G



2.75   SPRINGLAKE ALF SCC LLC      600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                   D
                                   DALLAS, TX 75201
                                                                                                                                    E/F
                                                                                                                                    G



2.76   SPRINGLAKE SCC LLC          600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                   D
                                   DALLAS, TX 75201
                                                                                                                                    E/F
                                                                                                                                    G



2.77   STALLINGS COURT SCC LLC 600 N. PEARL STREET, SUITE 1100                      CIBC Bank USA                                   D
                               DALLAS, TX 75201
                                                                                                                                    E/F
                                                                                                                                    G




 Official Form 206H                                Schedule H: Codebtors                                            Page 10 of 11
          Case 19-31719-sgj11 Doc 12 Filed 07/03/19                      Entered 07/03/19 18:53:53                  Page 36 of 37

Debtor Name           HHC Portland AL, LP                                                     Case number (if known): 19-31719


       Additional Page(s) if Debtor has More Codebtors
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   Column 1: Codebtor                                                             Column 2: Creditor
   Name                     Mailing Address                                         Name                                     Check all schedules
                                                                                                                             that apply
2.78   STONEGATE SCC LLC           600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                   D
                                   DALLAS, TX 75201
                                                                                                                                    E/F
                                                                                                                                    G



2.79   TRISUN HEALTHCARE, LLC      600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                   D
                                   DALLAS, TX 75201
                                                                                                                                    E/F
                                                                                                                                    G



2.80   VALLEY GRANDE SCC LLC       600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                   D
                                   DALLAS, TX 75201
                                                                                                                                    E/F
                                                                                                                                    G



2.81   WEST OAKS SCC LLC           600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                   D
                                   DALLAS, TX 75201
                                                                                                                                    E/F
                                                                                                                                    G



2.82   WESTERN HILLS SCC LLC       600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                   D
                                   DALLAS, TX 75201
                                                                                                                                    E/F
                                                                                                                                    G



2.83   WESTON INN SCC LLC          600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                   D
                                   DALLAS, TX 75201
                                                                                                                                    E/F
                                                                                                                                    G



2.84   WESTOVER HILLS SCC LLC      600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                   D
                                   DALLAS, TX 75201
                                                                                                                                    E/F
                                                                                                                                    G



2.85   WINDMILL SCC LLC            600 N. PEARL STREET, SUITE 1100                  CIBC Bank USA                                   D
                                   DALLAS, TX 75201
                                                                                                                                    E/F
                                                                                                                                    G




 Official Form 206H                                Schedule H: Codebtors                                            Page 11 of 11
Case 19-31719-sgj11 Doc 12 Filed 07/03/19                             Entered 07/03/19 18:53:53                   Page 37 of 37

 Debtor Name        HHC Portland AL, LP
 United States Bankruptcy Court for the Northern District of Texas
 Case Number: 19-31719



 Official Form 202
 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                           12/15
 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership,
 must sign and submit this form for the schedules of assets and liabilities, any other document that requires a
 declaration that is not included in the document, and any amendments of those documents. This form must
 state the individual's position or relationship to the debtor, the identity of the document, and the date.
 Bankruptcy Rules 1008 and 9011.

 WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining
 money or property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or
 imprisonment for up to 20 years, or both. 18 U.S.C. 152, 1341, 1519, and 3571.


              Declaration and signature

        I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
        partnership; or another individual serving as a representative of the debtor in this case.

        I have examined the information in the documents checked below and I have a reasonable belief that the information is true
        and correct:


           Schedule A/B: Assets- Real and Personal Property        (Official Form 206 A/B)

           Schedule D: Creditors Who Have Claims Secured by Property           (Official Form 206 D)

           Schedule E/F: Creditors Who Have Claims Unsecured Claims            (Official Form 206 E/F)

           Schedule G: Executory Contracts and Unexpired Leases           (Official Form 206 G)

           Schedule H: Codebtors                                          (Official Form 206 H)

           Summary of Assets and Liabilities for Non-Individuals       (Official Form 206Sum)

           Amended Schedule

           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
           (Official Form 204)

           Other document that requires a declaration



         I, the Chief Restructuring Officer of the HHC Portland AL, LP, declare under penalty of perjury that I have read the
         foregoing summary and schedules, consisting of 40 sheets, and that they are true and correct to the best of my
         knowledge, information, and belief.



  Executed on: 7/3/2019                                                      /s/ Kevin O'Halloran
                                                        Signature ___________________________________________
               MM / DD / YYYY
                                                                                     Kevin O'Halloran
                                                        Printed Name
                                                                                Chief Restructuring Officer
                                                        Title
